DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed April 26, 2022, with respect to the rejection(s) of claims 1, 6 and 9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu (US 2014/0084857).  Liu teaches that it is known to make one of the transmitter/receiver coils larger than the other to provide a larger range of acceptable wireless power transfer positions (par 48).
The §112(b) rejections are withdrawn.  Regarding the rejection of claims 1-5), the Examiner mistakenly used the term “drawer”.  Claim 1 is not limited to a drawer and the language of the claim is clear in its intended scope.  
Claim and specification objections are withdrawn. 
Drawings
Replacement figure 4 was received on April 26, 2022.  This drawing is acceptable and will be entered.  
Claim Objections
Claims 1, 6 and 15 are objected to because of the unclear manner in which the wireless power supply module is defined.  For example, claim 1 recites “wherein the wireless power supply module comprises a wireless power supply receiving module [] and a wireless power supply transmitting module”.  Then, the claim recites that these two modules are “formed by a first coil” and “formed by a second coil”.  If the module’s only defining feature is the coil, then the Applicants should just recite that the wireless power supply module comprises a wireless power transmitting coil and a wireless power receiving coil. 
A broad limitation defining the wireless power supply module cannot be in the same claim as a narrow limitation defining the same aspect of the wireless power supply module (that it is formed of coils).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 101867232) in view of Wait (US 2016/0225388), Aikawa (US 2014/0028093), Hayashi (JP 2008-020121) and Liu (US 2014/0084857).  
With respect to claim 1, Zhu discloses a wireless power supply system used for a refrigerating device (fig 1-6; all text from the English translation), comprising:
a load (lamp 10), 
a wireless power supply module (7-8) electrically connected to the load, 
an energy storage module (unlabeled capacitor downstream of the rectifier 9) electrically connected to the load to supply power, and 
a detection module electrically connected to the energy storage module and configured to monitor on and off of the wireless power supply module (par 22); 
wherein the wireless power supply module comprises 
a wireless power supply receiving module (receiver coil 8) electrically connected to the detection module, and 
a wireless power supply transmitting module (transmitter coil 7) provided in cooperation with the wireless power supply receiving module; 
when the wireless power supply receiving module and the wireless power supply transmitting module are located close to each other to establish an electrical connection (par 22, “when the first drawer 2 is closed, the first coil 7 and second coil 8 corresponds to the coupling”; see also fig 3), the load is turned on (power from rectifier feeds the lamp because there is no manner by which to disconnect the flow of power from 8 to 10); 
when the detection module monitors that the wireless power supply receiving module and the wireless power supply transmitting module are located far away from each other and disconnected (par 22, “after the drawer of the first drawer 2 lower par is pulled”), the energy storage module discharges to turn on the load (par 22, “lamp assembly starts lighting”);
the wireless power supply receiver module is formed by a first coil (8) and the wireless power supply transmitting module is formed by a second coil (7).
Zhu discloses a drawer that receives wireless power from a refrigerator.  When the drawer is pushed in, the transmitter and receiver coils are aligned.  As shown in figures 4-5, this creates a completed current path from the receiving coil (8) to the load (10). There are no switches to selectively disconnect the load (lamp 10) from the receiver coil.  Further support for this can be found in paragraph 24, which describes “another embodiment” with “a control lamp assembly 11 to open or close the switch assembly”.  This means that the first embodiment (fig 4-5) does not include a switch to selectively connect/disconnect the load/lamp.  Paragraph 22 indicates that the drawer knows the difference between being inserted and pulled out; this is interpreted as evidence of “a detection module”.  Support for this can be found in that Zhu takes the claimed actions (turning the load on via the wireless power or via the energy storage) in response to the detected drawer position (in or out). 
Zhu does not expressly disclose: A) a control module; B) a wireless communication module; C) that its lamp is a “display control module”; D) that its energy storage module (capacitor) is a “battery” module and is connected to a power source module; E) that one of the coils is larger than the other; or F) another detection module. 
A, C)	Wait discloses a wireless power supply system used for a refrigerating device (fig 1, bin 30; par 30-32), comprising:
a control module (100; obvious electronics within the “temperature control device”; see par 30-31), and 
a display control module (100 can include a user interface such as a “touchscreen”; see par 30), 
Zhu and Wait are analogous because they are from the same field of endeavor, namely refrigerator drawers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Zhu’s drawer to include a temperature display and control module, as taught by Wait.  The motivation for doing so would have been to keep food fresher.  Refrigerator drawers with temperature and/or humidity control are well known in the art.  Wait teaches how these drawers would have a display control module (a user interface) and a control module (the interior electronics to regulate the temperature and/or humidity as instructed by the user). 
B, D, F)	Aikawa discloses a wireless power system, comprising:
a wireless communication module (fig 1, item 212; par 69, 197); and
a detection module (fig 1, item 214; see flowchart of figure 7) electrically connected to a control module (218); 
when the detection module detects that the batteryPage 3PCT Application No.: PCT/CN2018/123089 Attorney Docket No. WISPRO-00204module is at a low power level, the power source module charges the battery module (par 71, 120; NO after step S207 results in more charging); 
when the detection module detects that the battery module is full, the power module powers off and stops charging the battery module (par 132; YES after step S207 results in a cessation of charging).  
When combined, Aikawa’s wireless communication module be “electrically connected” to the combination’s “control module and the display control module”.  The combination and Aikawa are analogous because they are from the same field of endeavor, namely wireless power systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s wireless power system to include wireless communication, as taught by Aikawa.  The motivation for doing so would have been to provide a more robust system.  By adding communication, the combination’s drawer can transmit its status or request things (more/less power) from the refrigerator.  The claim does not recite any use for the communication module and its name is too generic to impart any specific structure.  Naming a generic communication module (that provides no use or benefit) is within the level of ordinary skill in the art.
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s wireless power system to replace the capacitor with a battery, as taught by Aikawa.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Capacitors and batteries are art recognized equivalents for their ability to hold a charge and then discharge when the primary power source is removed.  The skilled artisan would have understood the benefits and drawbacks of each and would have been motivated to substitute one for another. 
D)	Hayashi discloses a refrigerator drawer comprising:
a battery module (see Solution, “storage battery”) that powers the lamp within the drawer when it is pulled out of the refrigerator; and
a power source module electrically connected to the battery module to charge the battery module (solution, “and the storage battery is charged by the commercial power source at a main body side after closing the door.”).  
Aikawa already teaches that the receiver may comprise a battery.  As Hayashi was cited for its teaching of a battery in the Non-Final, the reference is maintained in this Action.  
The combination and Hayashi are analogous because they are from the same field of endeavor, namely refrigerator drawer power supplies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Zhu capacitor with a battery, as taught by Hayashi.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  Id.
E)	Liu (fig 4; associated text) discloses a wireless power supply system comprising a transmitter coil (408) and a receiving coil (412), where one of them is set larger than the other (par 48).  The combination and Liu are analogous because they are from the same field of endeavor, namely wireless power transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Zhu’s coils to make one larger than the other, as taught by Liu.  The motivation for doing so would have been to extend the range over which the two coils are aligned (see Liu par 48).
With respect to claim 4, Aikawa discloses the wireless communication module comprises a signal transmitting module (obvious) electrically connected to the control module, and a signal receiving module (obvious) electrically connected to the display control module.  Because Aikawa discloses the same communication protocol as in claim 5, it obviously includes the structure necessary to conduct this form of communication, including a “transmitting module” and a “receiving module”.  
With respect to claim 5, Aikawa discloses the signal transmitting module is connected with the signal receiving module via wireless communication technology (par 197) including Wi-Fi.  The transitional phrase “including” is open-ended.  MPEP §2111.03(I).  The claim, therefore, is not limited to “Wi-Fi” only and may be read as including other wireless communication technologies (such as the one provided by Bluetooth®, which is disclosed by Aikawa).
With respect to claim 6, the combination teaches the wireless power supply, as discussed above in the art rejection of claim 1.  In addition, Zhu (as modified) teaches a drawer assembly (fig 1-6; all text) for use in a refrigerating device, wherein the drawer assembly comprises 
a drawer with a top opening upwardly (fig 1 shows the drawer with an open top), 
a sealed bucket for receiving the drawer (fig 6, the “sealed bucked” is the lower compartment of the refrigerator), and 
the drawer comprises a drawer door (exterior surface 2 on which the drawer handle is located) at a front end and a drawer base connected to the drawer door; 
wherein 
the wireless power supply transmitting module (7) is disposed on the sealed bucket, 
the battery module is disposed on the drawer (Zhu’s capacitor is disposed on the drawer; Hayashi teaches replacing the capacitor with a battery), 
the display control module is disposed on the drawer door (Wait discloses the display control module 100 is on the drawer door), 
the wireless power supply receiving module (8) is disposed on the drawer base and corresponds to a position of the wireless power supply transmitting module on the sealed bucket (see fig 3), and 
the detection module is disposed on the drawer (par 22; the ability to detect when the receiver is powered or not is obviously on the receiver/drawer); 
when the drawer is pushed and received in the sealed bucket, the wireless power supply transmitting module and the wireless power supply receiving module get close to each other and are electrically communicated, thereby turning on the display control module (addressed in the art rejection of claim 1); 
when the drawer is pulled out from the sealed bucket, the wireless power supply transmitting module and the wireless power supply receiving module get away from each other and disconnected, the battery module discharges and supplies power to the display control module (addressed in the art rejection of claim 1). 
The references are analogous, as discussed above. 
With respect to claim 7, Wait discloses the drawer door comprises a drawer plate located in front of a drawer base and the display control module located at the bottom of the drawer plate and configured to regulate and display environmental parameters in the drawer (see fig 1).  The drawer plate is not explicitly defined.  The only use for this plate is to act as a reference point for the location of the display control module.  Wait discloses the display control module (100) on the drawer front.  This location is interpreted as “located at the bottom of a drawer plate”.  The Wait “drawer plate” is any portion or all of the drawer front for which the location of 100 qualifies as “bottom”.  
With respect to claim 8, Zhu discloses the drawer assembly further comprises a tray (frame by which the drawers 2, 3 can be pulled out of the refrigerator and pushed back in) carrying the drawer base, and the tray is slidably disposed with the sealed bucket.  
With respect to claim 9, Wait discloses a refrigerating device (see fig 1), comprising a cabinet (base housing of the fridge) open on one side (facing the view) and a door (42 and/or 44), each body pivotally fitted with the cabinet to close the opening.  The combination teaches the refrigerating device further comprises the drawer assembly having the wireless power supply system according to claim 6 (see art rejection above), and the drawer assembly is received in the cabinet.  
Wait discloses a drawer received inside a refrigerator cabinet.  The user must first open the refrigerator door to gain access to the drawer.  Zhu discloses that the drawer has its own door and handle to be accessed directly without having to “open” anything else.  The two are art recognized equivalent refrigerator designs. The skilled artisan would have understood the benefits/drawbacks of each and how to successfully combine references.  For example, Wait discloses that its appliance can be a bottom mount (par 22), which is directed to the embodiment shown in Zhu.
With respect to claim 10, Wait discloses the cabinet comprises a liner (fig 1, items 18 and/or 20; par 23) provided with a refrigeration compartment, and the drawer assembly is received at the bottom of the refrigeration compartment (see fig 1).  
With respect to claim 11, The combination teaches when the wireless power supply receiving module is disconnected from the wireless power supply transmitting module, the battery module can continuously and stably supply power to the display control module and the signal receiving module, thereby ensuring that the display control module is in a continuously usable state.  Zhu and Hayashi both successfully operates their lamps using energy storage devices (because the drawer has been disconnected from a primary power source).  Zhu discloses the drawer’s powered load is a display control module.  
With respect to claims 14-15, the references combine to disclose the recited limitations, as discussed above in the art rejections of claims 4-5, respectively. 
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836